Case 1:19-cv-06256-RPK-RLM Document 39 Filed 04/06/21 Page 1 of 4 PageID #: 375




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
  YUNETTA BARON,

                            Plaintiff,
                                                                         MEMORANDUM & ORDER
           - against -                                                    19-CV-6256 (RPK) (RLM)

  PATRICIA LISSADE, LATICIA LAMAR,
  IRINA KLADOVA, LAURA FLYER, RAYMOND
  KARLIN, CARLOS VELEZ, MICHAEL
  SILVERMAN, JANET KIM, ANDREW SONPON,
  SUDARSA SRINISVASAN, and THE CITY
  OF NEW YORK,

                             Defendants.
  -------------------------------------------------------------------X

  RACHEL P. KOVNER, United States District Judge:

         Plaintiff Yunetta Baron, who was prosecuted by the New York City Commission on

 Human Rights (the “Commission”) for housing discrimination, has sued 11 parties that allegedly

 participated in her prosecution. As relevant here, plaintiff asserts claims against seven current or

 former Commission attorneys and the City of New York for (i) malicious prosecution under

 42 U.S.C. § 1983, (ii) malicious abuse of process under Section 1983 and New York law, and

 (iii) violation of the Fourteenth Amendment right to a fair trial under Section 1983. Corporation

 Counsel of the City of New York (“Corporation Counsel”) has filed a motion to dismiss those

 claims. Corporation Counsel’s motion is granted as to all claims against the City and as to the

 malicious prosecution claim. As set out below, the parties are directed to file supplemental briefs

 addressing qualified immunity with respect to the remaining claims.

                                                 DISCUSSION

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

 must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.


                                                              1
Case 1:19-cv-06256-RPK-RLM Document 39 Filed 04/06/21 Page 2 of 4 PageID #: 376




 Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This means, for example, that a complaint

 is properly dismissed where, as a matter of law, “the allegations in a complaint, however true,

 could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558.

        Corporation Counsel has moved to dismiss all claims against the City of New York. See

 Mot. to Dismiss (“City’s Br.”) (Dkt. #22). In response, plaintiff has withdrawn her claim for

 municipal liability. See Pl.’s Mem. in Opp’n to Mot. to Dismiss (“Pl.’s Opp’n Br.”) at 45

 (Dkt. #30). Accordingly, plaintiff’s claim against the City of New York is dismissed.

        Corporation Counsel has also moved to dismiss plaintiff’s Section 1983 claim for

 malicious prosecution. Compl. ¶¶ 80-173 (Dkt. #1). Corporation Counsel seeks dismissal of this

 claim against all seven current or former Commission attorneys named as defendants, although

 Corporation Counsel notes that it does not represent Laura Flyer—an attorney who no longer

 works for the City. “In order to prevail on a Section 1983 claim against a state actor for malicious

 prosecution,” a plaintiff must show, among other things, “a violation of [her] rights under the

 Fourth Amendment.” Frost v. New York City Police Dep’t, 980 F.3d 231, 242 (2d Cir. 2020); see

 Washington v. Cty. of Rockland, 373 F.3d 310, 316 (2d Cir. 2004). Courts accordingly reject

 Section 1983 malicious prosecution claims when the plaintiff was not “imprisoned,” “detained,”

 “the subject of a criminal prosecution,” or otherwise seized within the meaning of the Fourth

 Amendment. Rolon v. Henneman, 517 F.3d 140, 147 (2d Cir. 2008); see also, e.g., Washington,

 373 F.3d at 316 (dismissing a Section 1983 malicious prosecution claim where plaintiffs “were

 charged in an administrative proceeding, and, critically, were never taken into custody,

 imprisoned, physically detained or seized within the traditional meaning of the Fourth



                                                       2
Case 1:19-cv-06256-RPK-RLM Document 39 Filed 04/06/21 Page 3 of 4 PageID #: 377




 Amendment” (emphasis in original)); Lewis v. City of New York, 18 F. Supp. 3d 229, 237

 (E.D.N.Y. 2014) (same).

        Plaintiff’s claim of malicious prosecution under Section 1983 is deficient under these

 principles because plaintiff has failed to allege a violation of her Fourth Amendment rights. There

 is no allegation in the complaint that plaintiff was “imprisoned,” “detained,” “the subject of a

 criminal prosecution,” or otherwise seized within the meaning of the Fourth Amendment. Rolon,

 517 F.3d at 147. Although plaintiff insists that the civil proceedings against her constituted a

 seizure under the Fourth Amendment, she has offered no case law to support that position. The

 cases cited by plaintiff either concern state law rather than federal law, see Pl.’s Opp’n Br. at 20-

 24, or individuals held on bail pending trial, see, e.g., Albright v. Oliver, 510 U.S. 266, 277-78

 (1994) (Scalia, J., concurring); Murphy v. Lynn, 118 F.3d 938, 946 (2d Cir. 1997). Accordingly,

 plaintiff’s claim of malicious prosecution is dismissed as to all attorneys represented by

 Corporation Counsel. So, too, is plaintiff’s malicious prosecution claim against Ms. Flyer because

 it suffers from the same deficiencies as the claim against the represented Commission attorneys.

 See Pittman v. City of New York, No. 14-CV-4140, 2014 WL 7399308, at *1 n.1 (E.D.N.Y. Dec.

 30, 2014).

        Corporation Counsel has also moved to dismiss the remaining counts against the current

 or former Commission attorneys. In doing so, Corporation Counsel relies in part on qualified

 immunity. The parties’ briefs contain limited discussion of the application of that doctrine to the

 claims in this case. To guide that determination, plaintiff and Corporation Counsel are directed to

 file supplemental letters addressing the following questions:

                 Whether qualified immunity forecloses plaintiff’s claim for violation of the right to
                  a fair trial based on fabrication of evidence because plaintiff’s trial was a civil
                  proceeding, and the Second Circuit “has never recognized a constitutional right to



                                                       3
Case 1:19-cv-06256-RPK-RLM Document 39 Filed 04/06/21 Page 4 of 4 PageID #: 378




                be free from fabrication of evidence outside of the criminal context.” Rolon v.
                Henneman, 443 F. Supp. 2d 532, 538 (S.D.N.Y. 2006).

               Whether qualified immunity bars plaintiff from premising a malicious abuse of
                prosecution claim under Section 1983 on the issuance of a probable cause finding.
                See Wagner v. Hyra, No. 19-CV-4, 2021 WL 475331 (N.D.N.Y. 2021) (noting that
                “[c]ourts in this circuit appear split” over whether an abuse of process claim can be
                “based on the issuance of the process itself”) (citation omitted).

        The parties shall file their supplemental letters by April 20, 2021. The letters shall not

 exceed five pages.


        SO ORDERED.

                                                      /s/ Rachel Kovner
                                                      RACHEL P. KOVNER
                                                      United States District Judge

 Dated: April 6, 2021
        Brooklyn, New York




                                                     4
